DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 45 and 46 are objected to because of the following informalities:  
Claim 45, line 1, the phrase “any one of” should be deleted.
Claim 46, line 1, the phrase “any one of” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mele (US 5,762,515).
As to claim 31, and with reference to the annotated figure, Mele discloses a cover (10) for a connector, wherein the cover is adapted to be locateable over at least a portion of the connector, wherein the connector has a fluid pathway formed therethrough, wherein the cover comprises: a substantially cylindrical first end; a substantially cylindrical second end; and an intermediate portion located between the first and second ends, wherein a diameter of the intermediate portion is greater than a diameter of the first end and/or the second end, and wherein the first end has a ridge at a distal end of the first end and the second end has a ridge at a distal end of the second end, wherein the ridges of the first and second ends of the cover only extend radially outwards.
The connector is only functionally claimed, and therefore the recitation “wherein the cover is adapted to be locateable over at least a portion of the connector, wherein the connector has a fluid pathway formed therethrough” only further qualifies the functional recitation “for a connector.”  Mele reads on the claim insofar as Mele’s cover is capable of being used with a 

    PNG
    media_image1.png
    275
    660
    media_image1.png
    Greyscale


As to claim 32, Mele discloses the cover of claim 31, wherein the connector has a first portion and a second portion, and wherein the fluid pathway is formed through the first and second portions when the first portion is engaged with the second portion.
Claim 31 does not positively claim the connector, or the first and second portions thereof.  The recitations “wherein the connector has a first portion and a second portion, and wherein the fluid pathway is formed through the first and second portions when the first portion is engaged with the second portion” only serve to qualify the functionally claimed connector.

As to claim 33, Mele discloses the cover of claim 31, wherein the cover is adapted to be locateable over at least a portion of a plug and the second portion of the connector, wherein the plug is releasably engageable with the second portion of the connector.
Mele’s cover is capable of being locateable over at least a portion of a plug and a second portion of a given connector, with the plug being releasably engageable with the second portion of the connector.

As to claim 34, Mele discloses the cover of claim 31, wherein, when the cover is located over the portion of the connector, the cover is substantially in contact with the portion of the connector.  
Mele’s cover is capable of being in contact with a portion of a given connector when the cover is located over the given connector.

As to claim 35, Mele discloses the cover of claim 31, wherein the cover is substantially cylindrical in shape.  Refer to Fig. 7C.

As to claim 36, Mele discloses the cover of claim 31, wherein the intermediate portion comprises: a first frustoconical portion; a second frustoconical portion; and a central portion located between the first and second frustoconical portions.  Refer to annotated figure above.

37, Mele discloses the cover of claim 36, wherein the central portion is cylindrical in shape and has a uniform diameter, and wherein the diameter of the central portion is equal to the diameter of the intermediate portion.  Refer to annotated figure above.
As to claim 38, Mele discloses the cover of claim 31, wherein the cover is formed from an elastic material (col. 2, ll. 13-15).

As to claim 39, Mele discloses the cover of claim 31, wherein, when the cover is located over the portion of the connector, ingress of impurities into the fluid pathway is prevented.  
Mele’s cover is capable of preventing ingress of impurities when located over a portion of a given connector.

As to claim 40, Mele discloses the cover of claim 32, wherein, when the cover is located over the portion of the connector, the cover holds the first and second portions in an engaged configuration where the first portion is engaged with the second portion.  
Mele’s cover is capable of holding first and second portions of a given connector in an engaged configuration where the first portion is engaged with the second portion, when his cover is located over a portion of the given connector.

41, and with reference to the annotated figure, Mele discloses a cover system comprising: a plug (13) adapted to be releasably engageable with a second portion of a connector, wherein, when the plug is engaged with the second portion of the connector, ingress of fluid into the second portion is prevented; and a cover (10) adapted to be locateable over at least a portion of a first portion and the second portion of the connector or over the plug and the second portion of the connector, wherein the cover comprises: a substantially cylindrical first end; a substantially cylindrical second end; and an intermediate portion located between the first and second ends, and wherein a diameter of the intermediate portion is greater than a diameter of the first end and/or the second end, and wherein the first end has a ridge at a distal end of the first end and the second end has a ridge at a distal end of the second end, wherein the ridges of the first and second ends of the cover only extend radially outwards.

    PNG
    media_image1.png
    275
    660
    media_image1.png
    Greyscale


As to claim 42, Mele discloses the cover system of claim 41, wherein the second portion is releasably engageable with the first portion, and wherein, when the first portion is engaged with the second portion, a fluid pathway is formed through the first and second portions.
Claim 41 does not positively claim the connector, or the first and second portions thereof.  The recitations “a plug (13) adapted to be releasably engageable with a second portion of a connector, wherein, when the plug is engaged with the second portion of the connector, ingress of fluid into the second portion is prevented; and a cover (10) adapted to be locateable over at least a portion of a first portion and the second portion of the connector or over the plug and the second portion of the connector” only functionally recite the connector, and therefore the subject matter of claim 42 is considered to only qualify the functional recitation.  Mele therefore reads on claim 42 insofar as Mele discloses a plug that is adapted to be releasably engageable with a second portion of a connector that is releasably engageable with a first portion of the connector. 

As to claim 43, Mele discloses the cover system of claim 41, wherein, when the cover is located over the portions of the first and second portions, the cover is substantially in contact with the portions of the first and second portions.  


As to claim 44, Mele discloses the cover system of any one of claim 41, wherein, when the cover is located over at least a portion of the plug and the second portion, ingress of impurities into the second portion is prevented.  
Mele’s cover is capable of preventing ingress of impurities into the second portion when his cover is located over at least a portion of the plug and the second portion of a given connector.

As to claim 45, Mele discloses the cover system of any one of claim 41, wherein a proximal end of the plug is adapted to be insertable in the second portion.  Mele’s plug includes a proximal portion that can be inserted into a given second portion of a given (fluid) connector.

Claim(s) 31-35, 38-45 and 48-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2007 005 228 U1.
As to claim 31, and with reference to the annotated figure, DE 20 2007 005 228 U1 discloses a cover (1) for a connector, wherein the cover is adapted to be locateable over at least a portion of the connector, wherein the connector has a fluid pathway formed therethrough, wherein the cover comprises: a substantially cylindrical first end; a substantially cylindrical second end; and an intermediate portion located between the first and second ends, wherein a diameter of the intermediate portion is greater than a diameter of the first end and/or the second end, and wherein the first end has a ridge (19) at a distal end of the first end and the second end has a ridge (24) at a distal end of the second end, wherein the ridges of the first and second ends of the cover only extend radially outwards.

    PNG
    media_image2.png
    477
    621
    media_image2.png
    Greyscale

As to claim 32, DE 20 2007 005 228 U1 discloses the cover of claim 31, wherein the connector has a first portion and a second portion, and wherein the fluid pathway is formed through the first and second portions when the first portion is engaged with the second portion.

As to claim 33, DE 20 2007 005 228 U1 discloses the cover of claim 31, wherein the cover is adapted to be locateable over at least a portion of a plug and the second portion of the connector, wherein the plug is releasably engageable with the second portion of the connector.

34, discloses the cover of claim 31, wherein, when the cover is located over the portion of the connector, the cover is substantially in contact with the portion of the connector.

As to claim 35, DE 20 2007 005 228 U1 discloses the cover of claim 31, wherein the cover is substantially cylindrical in shape.  Refer to the annotated figure.  Inasmuch as Applicant can call his Fig. 2 substantially cylindrical, the DE 20 2007 005 228 U1 cover (1) can also be considered substantially cylindrical.

As to claim 38, DE 20 2007 005 228 U1 discloses the cover of claim 31, wherein the cover is formed from an elastic material.  Refer to paragraphs [0032], [0033] and [0060] of the appended translation.

As to claim 39, DE 20 2007 005 228 U1 discloses the cover of claim 31, wherein, when the cover is located over the portion of the connector, ingress of impurities into the fluid pathway is prevented.
As to claim 40, DE 20 2007 005 228 U1 discloses the cover of claim 32, wherein, when the cover is located over the portion of the connector, the cover holds the first and second portions in an engaged configuration where the first portion is engaged with the second portion.

41, and with reference to the annotated figure, DE 20 2007 005 228 U1 discloses a cover system (1) comprising: a plug (6) adapted to be releasably engageable with a second portion of a connector, wherein, when the plug is engaged with the second portion of the connector, ingress of fluid into the second portion is prevented; and a cover (1) adapted to be locateable over at least a portion of a first portion and the second portion of the connector or over the plug and the second portion of the connector, wherein the cover comprises: a substantially cylindrical first end; a substantially cylindrical second end; and an intermediate portion located between the first and second ends, and wherein a diameter of the intermediate portion is greater than a diameter of the first end and/or the second end, and wherein the first end has a ridge (19) at a distal end of the first end and the second end has a ridge (24) at a distal end of the second end, wherein the ridges of the first and second ends of the cover only extend radially outwards.

    PNG
    media_image2.png
    477
    621
    media_image2.png
    Greyscale

As to claim 42, DE 20 2007 005 228 U1 discloses the cover system of claim 41, wherein the second portion is releasably engageable with the first portion, and wherein, when the first portion is engaged with the second portion, a fluid pathway is formed through the first and second portions.

As to claim 43, DE 20 2007 005 228 U1 discloses the cover system of claim 41, wherein, when the cover is located over the portions of the first and second portions, the cover is substantially in contact with the portions of the first and second portions.
44, DE 20 2007 005 228 U1 discloses the cover system of any one of claim 41, wherein, when the cover is located over at least a portion of the plug and the second portion, ingress of impurities into the second portion is prevented.

As to claim 45, DE 20 2007 005 228 U1 discloses the cover system of any one of claim 41, wherein a proximal end of the plug is adapted to be insertable in the second portion.

As to claim 48, and with reference to the annotated figure, DE 20 2007 005 228 U1 discloses a connector system (1) comprising: a connector comprising: a first portion (2); a second portion (3) releasably engageable with the first portion; and a cover locateable over at least a portion of the first and second portions, wherein, when the first portion is engaged with the second portion, a fluid pathway is formed through the first and second portions, wherein the cover comprises: a substantially cylindrical first end; a substantially cylindrical second end; and an intermediate portion located between the first and second ends, and wherein a diameter of the intermediate portion is greater than a diameter of the first end and/or the second end, and wherein the first end has a ridge (19) at a distal end of the first end and the second end has a ridge (24) at a distal end of the second 

    PNG
    media_image2.png
    477
    621
    media_image2.png
    Greyscale

As to claim 49, DE 20 2007 005 228 U1 discloses the connector system of claim 48, wherein, when the cover is located over the portions of the first and second portions, the cover is substantially in contact with the portions of the first and second portions.

As to claim 50, DE 20 2007 005 228 U1 discloses the connector system of claim 48, wherein, when the cover is located over the portions of the first and second portions, the cover holds the first and second portions in an engaged configuration where the first portion is engaged with the second portion.

As to claim 51, DE 20 2007 005 228 U1 discloses the connector system of claim 48, wherein a proximal end of the first portion is insertable in the second portion.

As to claim 52, DE 20 2007 005 228 U1 discloses the connector system of claim 48, wherein the connector system further comprises a plug (6), and wherein the plug is releasably engageable with the second portion.

As to claim 53, DE 20 2007 005 228 U1 discloses the connector system of claim 52, wherein the cover is locateable over at least a portion of the plug and the second portion.

As to claim 54, DE 20 2007 005 228 U1 discloses the connector system of claim 48, wherein the cover is permanently attached to the second portion.

55, DE 20 2007 005 228 U1 discloses the connector system of claim 48, wherein the cover is formed from an elastic material.  Refer to paragraphs [0032], [0033] and [0060] of the appended translation.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mele in view of DE 20 2007 005 228 or GB 1 509 637.
46, and with reference to the annotated figure, Mele discloses a method of connecting a first portion and a second portion (plug and socket) of a connector system, the method including the steps of: locating a cover (10) over at least a portion of the second portion (Figs. 7 and 8); rolling back a substantially cylindrical first end of the cover over at least a portion of a substantially cylindrical second end of the cover (Figs. 7 and 8); engaging the first portion with the second portion (connecting the plug and socket); and unrolling the first end of the cover, wherein, upon unrolling the first end of the cover, the first end of the cover is located over at least a portion of the first portion (Figs. 7 and 8), wherein the cover comprises an intermediate portion located between the first and second ends, wherein a diameter of the intermediate portion is greater than a diameter of the first end and/or the second end, and wherein the first end has a ridge at a distal end of the first end and the second end has a ridge at a distal end of the second end, wherein the ridges of the first and second ends of the cover only extend radially outwards.
Mele fails to teach wherein, when the first portion is engaged with the second portion, a fluid pathway is formed through the first and second portions.  Mele does state that his cover is applicable to coupling in general (see col. 1, ll. 3-4, 49-50).
However, each of DE 20 2007 005 228 and GB 1 509 637 discloses a fluid connector comprising a male member (plug) and a female member 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mele to be used as a protective cover for a fluid connector, as taught by DE 20 2007 005 228 and/or GB 1 509 637, in order to protect a fluid connecting device.

    PNG
    media_image1.png
    275
    660
    media_image1.png
    Greyscale


As to claim 47, Mele in view of DE 20 2007 005 228 and/or GB 1 509 637 discloses the method of claim 46, wherein locating the cover over the portion of the second portion includes permanently attaching the cover to the second portion.



Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mele in view of DE 20 2007 005 228 or GB 1 509 637.
In the instance that Mele or Mele in view of DE 20 2007 005 228 and/or GB 1 509 637 does not teach permanently connecting the cover to a portion of the connector, Examiner takes official notice of the use of permanently attaching a cover or covering to a coupling member.  And it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mele to permanently attach his cover to a portion of a connector in order to prevent unintended/unwanted removal of the cover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Carl (US 5,443,397) discloses an electric connector plug retainer.
	Carley et al (US 9,461,393) discloses a cover for ECG electrical connections.
	Wells (US 7,695,022) discloses a fluid coupling cap.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679